                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

COY MCBROOM, on behalf of
himself and others similarly
situated,

            Plaintiff,

v.                              Case No:    2:17-cv-481-FtM-99MRM

ISLAND CONSTRUCTION LLC, a
Florida limited liability
company and SHAWN LONGAKER,
individually,

            Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #35), filed

January 30, 2019, recommending that the Joint Motion to Approve

Settlement (Doc. #31) be denied without prejudice, and that the

parties be ordered to elect one of two options no later than March

15, 2019.   No objections have been filed and the time to do so has

expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review
factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.                    28 U.S.C. §

636(b)(1).   The district judge reviews legal conclusions de novo,

even in the absence of an objection.                     See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     The Magistrate Judge noted a discrepancy in the amount of the

settlement between the motion and the Memorandum of Mediated

Settlement   that     required    further       information,     as    well   as   a

discrepancy in the amount claimed in the Answers to the Court’s

interrogatories      and   the    ultimate       settlement      amount.       The

Magistrate Judge found a failure to allocate what portion of the

award   constituted    unpaid     wages    and    what    part   was    liquidated

damages, and found that not all parties had signed the Memorandum.

The Magistrate further found a failure by the parties to address

whether   attorney     fees      were     determined      separately.         After

conducting an independent examination of the file and upon due

consideration of the Report and Recommendation, the Court accepts

the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:




                                        - 2 -
     1.   The    Report   and   Recommendation   (Doc.   #35)   is     hereby

adopted and the findings incorporated herein.

     2.   The parties' Joint Motion to Approve Settlement (Doc.

#31) is denied.

     3.   The parties shall file an amended joint motion that

adequately address the issues identified by the Magistrate Judge

along with a settlement agreement that is signed by all parties on

or before March 15, 2019.       If no amended motion and agreement is

timely filed, the parties shall be prepared to proceed with the

case to trial.

     DONE and ORDERED at Fort Myers, Florida, this              14th     day

of February, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                  - 3 -
